Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-13 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
As per listing of serial numbers in the spec, i.e. paragraph [50]-[51], it is informed that applicants are responsible for updating the spec if applications have matured into patents or have abandoned.  For example, 16/288,036 listed in paragraph [51] is now patented while 16/288,035 listed in paragraph [51] is abandoned, and the spec should be updated to reflect current status of those applications.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the limitation “wherein a method of manufacturing the target garment comprises”; however, “a method of manufacturing the target garment” is not previously claimed. Also, it omits an element i. e. “further comprising” from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 2, 4-5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Costin (US 20050131571 A1) further in view of Mulligan et al. (US 20150066189 A1).
As per Claim 1, Costin teaches a method ([0002]) comprising: 
providing a garment previewing tool (Fig. 2-6A, [0019]) that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern created using a laser input file by a laser ([0026], [0029], [0031], [0039], [0049], see Fig. 3 for garment base, see Fig. 6A-6B for finishing pattern), wherein the garment previewing tool includes 
providing an option for the user to select the garment base and upon the user's selection (Fig. 3), showing a first garment preview imagery on the computer screen comprising a jeans base image for the selected garment base (Fig. 5, [0033] “the front and back of the apparel on the 
providing an option for the user to select a wear pattern from a menu of wear patterns (Fig. 6A, [0042] “FIGS. 6A and 6B can also include images of different wearing looks, and described in our other applications. This can include custom work looks on the garment, including stonewash, acid wash, herring bone worn or the like”), wherein each wear pattern is associated with a laser input file to be used by a laser to produce that wear pattern onto a jeans garment ([0049], [0055], [0057] “laser-etching”; “The laser 1502 is driven by a computer 1504, which is programmed…to form the custom design and/or designs on the which is on a conveyer 1512 or the like.”: Examiner Note: the program corresponds to “a laser input file” ), 
showing a second garment preview imagery on the computer screen comprising the selected wear pattern in combination with the jeans base image, wherein the second garment preview imagery replaces the first garment preview image (Fig. 7 [0043], [0045], [0046]), 
in the second garment preview imagery, allowing the user to select the wear pattern and modify a position or sizing of the wear pattern relative to the jeans base image ([0043]-[0046]), wherein as the user makes changes, the modified positioning or sizing of the wear pattern is displayed to the user in response to selecting and modifying the position or sizing of the wear pattern ([0043], [0045], [0046]), and 
in response to modifying the position or sizing of the selected wear pattern, generating a third garment preview imagery of the selected garment base with the selected wear pattern ([0046] “Each iteration allows the user to see a simulated apparel with the new designs” ) comprising 
…

providing a target garment corresponding to the garment base selected by the user ([0049], [0056]-[0059]); and 
based on a laser input file associated with a selected wear pattern with modified sizing or modified positioning, or a combination, using a laser to create a finishing pattern on an outer surface of the target garment (Fig. 11, [0049], [0056]-[0057]).
Costin fails to teach explicitly receiving a set of images of the selected garment base, without a wear pattern, wherein the set of images comprises a plurality of two-dimensional images of the selected garment base, 
receiving a two-dimensional wear pattern image associated with the selected wear pattern, and 
generating a three-dimensional preview of the selected garment base with the selected wear pattern applied onto the surface of the selected garment base using the set of images of the selected garment base and the two-dimensional wear pattern image with the modified positioning or sizing of the selected wear pattern. 
Mulligan et al. teaches receiving a set of images of the selected garment base, without a wear pattern, wherein the set of images comprises a plurality of two-dimensional images of the selected garment base ([0033]-[0034], Fig. 15, [0116]: Examiner Note: “individual components” of garments i. e t-shirt shown in the user interface 1000 corresponds to “without a wear pattern…a plurality of two-dimensional images of the selected garment base”), 

generating a three-dimensional preview of the selected garment base with the selected wear pattern applied onto the surface of the selected garment base using the set of images of the selected garment base and the two-dimensional wear pattern image with the modified positioning or sizing of the selected wear pattern ([0033]-[0034], Fig. 1B element 140, Fig. 24, Fig. 27-28, [0101]-[0102], [0113]-[0014]).
Costin and Mulligan et al. are analogous art because they are all related to a garment designing tool.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Mulligan et al. into Costin’s invention to provide an improved system that allows users to view their art modeled on a 3D product and accurately wraps the art onto the 3D product (Mulligan et al.: [0034]).  In particular, Mulligan et al. teaches a computer-implemented system for preparing a three-dimensional model of a two-dimensional design where the three-dimensional model is used for a garment including pants ([0033]).

As per Claim 2, Costin teaches wherein the garment previewing tool includes in response to selecting the wear pattern, generating the second garment preview imagery of the selected garment base with the selected wear pattern ([0043]-[0046]). 

Mulligan et al. teaches generating another three-dimensional preview of the selected garment base with the selected wear pattern applied onto the surface of the selected garment base using the set of images of the selected garment base and the two-dimensional wear pattern image ([0033]-[0034], Fig. 24), wherein the second garment preview imagery comprises the selected wear pattern in a different sizing or positioning than the third garment preview imagery (Fig. 27-28, [0101]-[0102], [0113]-[0014]).

As per Claim 4, Costin fails to teach explicitly wherein the garment previewing tool includes allowing the user to see multiple views of the third garment preview imagery at different angles.
Mulligan et al. teaches wherein the garment previewing tool includes allowing the user to see multiple views of the third garment preview imagery at different angles ([0034]).

As per Claim 5, Costin teaches wherein the garment previewing tool includes: 
providing an option for the user to select another wear pattern from the menu of wear patterns (Fig. 6A, [0042]), 
showing a fourth garment preview imagery on the computer screen comprising the other selected wear pattern in combination with the jeans base image ([0044]-[0046]), 

in response to modifying the position or sizing of the selected other wear pattern, generating a fifth garment preview imagery of the selected garment base with the selected other wear pattern ([0043]-[0046]) comprising
…
showing the fifth garment preview imagery on the computer screen comprising the jeans base image and selected other wear pattern, with modified sizing or modified positioning, or a combination ([0044]-[0046]).
Costin fails to teach explicitly receiving the set of images of the selected garment base, without a wear pattern, 
receiving another two-dimensional wear pattern image associated with the other selected wear pattern, and 
generating a three-dimensional preview of the selected garment base with the selected other wear pattern applied onto the surface of the selected garment base using the set of images of the selected garment base and the other two-dimensional wear pattern image with the modified positioning or sizing of the selected other wear pattern.
Mulligan et al. teaches receiving the set of images of the selected garment base, without a wear pattern ([0033]-[0034], Fig. 15, [0116]: Examiner Note: “individual components” of 
receiving another two-dimensional wear pattern image associated with the other selected wear pattern ([0033]-[0034], Fig. 15, [0115]-[0116]: Examiner Note: “art work” or an image” selected by user corresponds to “ two-dimensional wear pattern image”), and 
generating a three-dimensional preview of the selected garment base with the selected other wear pattern applied onto the surface of the selected garment base using the set of images of the selected garment base and the other two-dimensional wear pattern image with the modified positioning or sizing of the selected other wear pattern ([0033]-[0034], Fig. 1B element 140, Fig. 24, Fig. 27-28, [0101]-[0102], [0113]-[0014]). 

As per Claim 10, Costin teaches wherein the garment base corresponds to a base fit fabric and the base fit fabric includes known characteristics regarding the suitability of the base fit fabric for finishing using the laser ([0009], [0011]-[0012], [0014]-[0015], [0056]-[0058] -the base fit fabric is denim and the base fit fabric includes known characteristics regarding the suitability of the base fit fabric for finishing using the laser is the using a laser to customize the denim.  Examiner notes: the limitation “the base fit fabric includes known characteristics regarding the suitability of the base fit fabric for finishing using the laser” is given little patentable weight as it is merely reciting non-functional descriptive material.  The type of base fit material does not change or alter the function of the method/system and is considered to be non functional descriptive material that does not distinguish the claimed invention from the prior art in terms of patentability. (re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2111.05 );  The information is not functionally used in the claim in any manner See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

As per Claim 13, Costin teaches wherein generating the third garment preview imagery is generated in near real-time with the user's modification of the sizing or positioning of the selected wear pattern ([0002] “customized apparel based on user real time input via a remote terminal”, [0043]-[0046]).

5. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Costin (US 20050131571 A1) in view of Mulligan et al. (US 20150066189 A1) as applied to claim 1, 2, 4-5, 10, and 13 above, and further in view of  Haarmo et al. (US 20140010449 A1).
As per Claim 3, Costin as modified by Mulligan et al. fails to teach explicitly wherein the third garment preview imagery is stored as a Graphics Interchange Format image.
Haarmo et al. teaches wherein the third garment preview imagery is stored as a Graphics Interchange Format image ([0036]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Haarmo et al. into Costin and Mulligan et al.’s invention to provide an improved system that allows users to view their art modeled on a 3D product and accurately wraps the art onto the 3D product (Mulligan et al.: [0034]).  In particular, Haarmo et al. teaches a system for generating image data of a model wearing clothing ([0033]) using database which stores images, for example in contemporary .jpg, .gif, .png or similar formats ([0036]); thus, the service is based, optionally exclusively, on image which makes the service potentially attractive to users ([0035]).

6. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Costin (US 20050131571 A1) in view of Mulligan et al. (US 20150066189 A1) as applied to claim 1, 2, 4-5, 10, and 13 above, and further in view of  Finley (US 20150275423 A1) and Martin et al. (US 9624608 B2).
As per Claim 6, Costin as modified by Mulligan et al. teaches a method of manufacturing the target garment (Costin: see rejection of Claim 1).
Costin as modified by Mulligan et al. fails to teach explicitly assembling the target garment from fabric panels of a woven first material comprising a warp comprising indigo ring-dyed cotton yarn, wherein the fabric panels are sewn together using thread.

Costin as modified by Mulligan et al. and Finley are analogous art because they are all related to garment designing and manufacturing.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Finley into Costin and Mulligan et al.’s invention to provide an improved system that allows users to view their art modeled on a 3D product and accurately wraps the art onto the 3D product (Mulligan et al.: [0034]).  In particular, Finley teaches dyeing denim which is capable of the fabric panels are sewn together using thread ([0002] “’ring-dyeing’ creates light and dark highlights on abrasion points once a garment is sewn”).
Nevertheless, Martin et al. teaches wherein the fabric panels are sewn together using thread (Col. 2 Lines 31-32, 34-36 "denim of the present invention may be…indigo blue…or any other color available for the dyeing of cotton based fabrics, or any combination of colors and 
Costin as modified by Mulligan et al., Finley, and Martin et al. are analogous art because they are all related to garment designing and manufacturing.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Martin et al. into Costin, Mulligan et al. and Finley’s invention if necessary where the panels are sewn after dyeing in order to have a consistently dyed product.

7. 	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Costin (US 20050131571 A1) in view of Mulligan et al. (US 20150066189 A1) as applied to claim 1, 2, 4-5, 10, and 13 above, and further in view of  Martin et al. (US 6819972 B1).
 As per Claim 7, Costin as modified by Mulligan et al. teaches wherein based on the laser input file, the laser removes selected amounts of material from the surface of a material of the target garment at different pixel locations of the garment (Cosin: [0011] “laser is used to scribe graphic designs on denim and other materials”…laser can be used to change the look of a garment to be processed, by intentionally damaging a surface of the material in a way that changes the look of the surface of the material.  The portions of the material that are changed in this way define a pattern on the material.  The marking is permanent, and is not removed by washing”).
Costin as modified by Mulligan et al. fails to teach explicitly for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring-dyed cotton warp yarn is removed, 
Further Martin et al. teaches wherein based on the laser input file, the laser removes selected amounts of material from the surface of a material of the target garment at different pixel locations of the garment (Col. 4 lines 57-58 "laser beam is applied to the garment and caused to move relative to the garment by a laser moving element 215"; Col. 3 lines 47-50 "effective applied energy of the laser, e.g, the energy density per unit time ("EDPUT") of the laser, is changed while the laser is scribing a line across the material"; Col. 11 Lines 19-29 "a new file format has been developed called TBF (TechnoBlast Format) which communicates precisely those parameters required for converting the desired image into laser control commands...each value represents power level/duty cycle/EDPUT for each pixel in the image...this file format therefore includes an edput value, or at least a value indicative of the amount of effective energy to be applied to a pixel associated with each pixel"), and
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring-dyed cotton warp yarn is removed (Col. 10 lines 1-20 "darker sections of the pattern…may be associated with higher power duty cycles and represent a more heavier worn look"; Col. 8 lines 59-61 "shade is associated with the degree of abrasion or degree of wear", Examiner Notes: higher power indicates more lasering and therefore a more worn look),
while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yarn is removed (Col. 2 Lines 65-67, Col. 3 lines 1-10 "laser scribing devices and techniques to simulate specified worn looks on fabrics and garments.  One aspect includes using a laser to scribe lines on a garment, where the energy density per unit time of the laser causes the garment to change color to varying degrees from indigo blue...to white"; Col. 10 
Costin as modified by Mulligan et al., Martin et al. are analogous art because they are all related to garment designing and manufacturing.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Martin et al. into Costin and Mulligan et al.’s invention to provide an improved system that allows users to view their art modeled on a 3D product and accurately wraps the art onto the 3D product (Mulligan et al.: [0034]) and in order to provide popular denim designs such as shadow effects in a low cost manner (Martin et al.: Col. 1 lines 65-67, Col. 2 lines1-7 and  65-67).

As per Claim 8, Costin as modified by Mulligan et al. fails to teach explicitly wherein when using the laser to create a finishing pattern, different laser levels are obtained by varying an output of the laser beam by altering a characteristic of the laser comprising at least one of a frequency, period, pulse width, power, duty cycle, or burning speed. 
Martin et al. teaches wherein when using the laser to create a finishing pattern, different laser levels are obtained by varying an output of the laser beam by altering a characteristic of the laser comprising at least one of a frequency, period, pulse width, power, duty cycle, or burning 

As per Claim 9, Costin as modified by Mulligan et al. fails to teach explicitly wherein the target garment is made of at least one of a twill material or a cotton twill material. 
Martin et al. teaches wherein the target garment is made of at least one of a twill material or a cotton twill material (Col. 13 lines 36-46 "another important feature noted by the present application is based on the interference based on the pattern/lines that are scribed by the laser, and the direction of the materials stitch lines…directional properties of the material...can include...twill of the denim fabric").
However, Costin as modified by Mulligan et al. does teach denim (Costin: [0014] "invention discloses a technique allowing customized apparel"; [0015] "this technique…allows the customer to design unique denim apparel"). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been .

8. 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Costin (US 20050131571 A1) in view of Mulligan et al. (US 20150066189 A1) as applied to claim 1, 2, 4-5, 10, and 13 above, and further in view of  Kenkare (“THREE DIMENSIONAL MODELING OF GARMENT DRAPE”).
As per Claim 11, Costin as modified by Mulligan et al. fails to teach explicitly wherein the set of images of the selected garment base is generated using a contour generation process (Figure 5.18, 5-19, 5-20, Pg 124-127: “virtual pattern” with properties, texture, and stitch information generated from 2D CAD file), wherein during the contour generation process, the selected garment base is worn by a mannequin (simulation, Fig. 5.24 (b) which (b) shows the placing of garment pattern pieces around the waist line of the mannequin on Page 131). 
Costin, Mulligan et al., and Kenkare are analogous art because they are all related to a garment designing tool.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of 
As per Claim 12, Costin as modified by Mulligan et al. fails to teach explicitly wherein the set of images of the selected garment base is generated using a contour generation process (Figure 5.18, 5-19, 5-20, Pg 124-127: “virtual pattern” with properties, texture, and stitch information generated from 2D CAD file), wherein during the contour generation process, the selected garment base is not flat (simulation, Fig. 5.24 (b) which (b) shows the placing of garment pattern pieces around the waist line of the mannequin on Page 131). 
Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sano (“Computer Aided Design System for Japanese Kimono”) discloses the garment simulation system with contour generation process.
Lind (US 20090222127 A1) discloses a method for facilitating pattern-based clothing design activities.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127